GAS 245D          (Rev. 09/11) Judgment in a Criminal Case for Revocations                                                         FIlL;;
                                                                                                                            •J.5. DISTRICT roi iR

                                          United States District Court 2015 sep i a ph 3:53
                                                               Southern District of Georgia
                                                                       Dublin Division
                                                                                                                        CLERK..,
              UNITED STATES OF AMERICA                                               JUDGMENT IN A CRIMINAL CASE
                                   V.
                                                                                     (For Revocation of Probation or Supervised Release)
                        Travis Lee Martin
                                                                                     Case Number:             3:06CR00017-1

                                                                                     USM Number:              12941-021

                                                                                     C. Brian Jarrard
                                                                                     Defendant's Attorney
THE DEFENDANT:

^ admitted guilt to violation of mandatory and standard conditions(Violation Numbers 2-5)of the term ofsupervision.
□ was found in violation of conditions(s)                                                          after denial of guilt.

The defendant is adjudicated guilty of these offenses:

   Violation Number               Nature of Violation                                                                        Violation Ended

              2                   The defendant committed another federal, state, or local crime (mandatory                  June 27,2019
                                  condition).

                                   See page two for additional violations


           The defendant is sentenced as provided in pages 3 through 5 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

Kl The defendant has not violated mandatory condition Violation # 1             and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                              September 1/6/
Last Four Digits of Defendant's Soc. Sec: 9103                                Date of Imposipor/of Judgment



Defendant's Year of Birth: 1981
                                                                              Signature of Judge


City and State of Defendant's Residence:
                                                                              Dudley H. Bowen, Jr.
Wriahtsville. Georgia                                                         United States District Judge



                                                                              Name and Title of Judg



                                                                              Date
 GAS 245D       (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                      Judgment— Page 2 ofS
 DEFENDANT:            Travis Lee Martin
 CASE NUMBER:          3:06CR00017-1



                                                  ADDITIONAL VIOLATIONS


                                                                                  Violation Concluded
Violation Number             Nature of Violation



                             The defendant failed to refrain from unlawful        June 27,2019
                             possession of a controlled substance(mandatory
                             condition).

                             The defendant failed to pay a financial obligation   July 23,2019
                             as directed by the Court(mandatory condition).

                            The defendant failed to work at a lawful occupation   July 23,2019
                            and was not excused by the probation officer for
                            schooling, training, or other acceptable reasons
                            (standard condition).
GAS 245D              (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                     Judgment— Page 3 ofS
DEFENDANT:                   Travis Lee Martin
CASE NUMBER;                 3:06CR00017-1



                                                                   IMPRISONMENT

           The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a
total term of:          14 months, with no term of supervision to follow.




     □       The Court makes the following recommendations to the Bureau of Prisons:




     lEI     The defendant is remanded to the custody of the United States Marshal.

     □       The defendant shall surrender to the United States Marshal for this district:

           □     at                                   □         a.m.      □      p.m. on
           □     as notified by the United States Marshal.

     [~]     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           □     before 2 p.m. on                                                  .
           □     as notified by the United States Marshal.

           □     as notified by the Probation or Pretrial Services Office.


                                                                           RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                               to

at                                                         , with a certified copy of this judgment.


                                                                                                          UNITED STATES MARSHAL




                                                                                       By
                                                                                                       DEPUTY UNITED STATES MARSHAL
GAS 245D           (Rev. 09/11)Judgment in a Criminal Case for Revocations


                                                                                                                       Judgment— Page 4 of5
DEFENDANT:                Travis Lee Martin
CASE NUMBER:              3:06CR00017-1



                                              CRIMINAL MONETARY PENALTIES

      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                   Assessment                 Trafficking Act Assessment                   Fine                     Restitution
                                                                                          Original fine is
                                                                                          reimposed, with
                                                                                          credit for all monies
                                                                                           paid


D       The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case(AO 245C) will be entered
        after such determination.


D       The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
        in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
        paid before the United States is paid.

Name of Payee                                 Total Loss*                            Restitution Ordered                  Priority or Percentage




TOTALS


□       Restitution amount ordered pursuant to plea agreement $

[~1     The defendemt must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
□       The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       □     the interest requirement is waived for            □       fine      □      restitution.
       □     the interest requirement for          □       fine     □         restitution is modified as follows;

□       The court determined that the defendant is        □ indigent □ non-indigent under the Justice for Victims of Trafficking Act of 2015.

* Findings for the total amount of losses are required under Chapters 109 A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
GAS 245D          (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                             Judgment— Page 5 of5
DEFENDANT:               Travis Lee Martin
CASE NUMBER:             3:06CR00017-1




                                                        SCHEDULE OF PAYMENTS


Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:
A    13 Lump sum payment of$                                    due immediately, balance due
           □    not later than                                       , or
           □    in accordance           0 0,        0      D     □           E, or   □       F below; or

B    □ Payment to begin immediately (may be combined with                            DC,         □    D, or       |3 F below); or
C    Q Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                         (e.g., months or years), to commence                            (e.g., 30 or 60 days) after the date of this judgment; or
D     Q Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                         (e.g., months or years), to commence                            (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     Q Payment during the term of supervised release will commence within                   (e.g., 30 or 60     after release from
        imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F     3 Special instructions regarding the payment of criminal monetary penalties:
           All delinquencies and remaining balance is due immediately and is payable to the Clerk, United States District Court, P. O. Box
           1130, Augusta, Georgia 30903.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.

Pursuant to 18 U.S.C. § 3572(d)(3), the defendant shall notify the Court of any material change in the defendant's economic circumstances
that might affect the defendant's ability to pay the fine.


The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

□      Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.

 □     The defendant shall pay the cost of prosecution.

 □     The defendant shall pay the following court cost(s):

 □      The defendant shall forfeit the defendant's interest in the following property to the United States;

 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
 (5) fme interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
